COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-05-446-CV
MICHAEL
SCOTT                                                               APPELLANTS
 
                                                   V.
 
WARDEN
R. TREON, ASST. WARDEN J.                                  APPELLEES
MOONEYHAM, MAJOR K. BRIGHT, 
SGT. MCKELLIPS, SGT. MOORE,
T. 
DINIZ, CORNY, AND PRICE
                                               ----------
             FROM THE 78TH
DISTRICT COURT OF WICHITA COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
On May 18, 2006, we notified appellant that his brief had not been
filed as required by TEX. R. APP. P.
38.6(a).  We stated we would dismiss the
appeal for want of prosecution unless appellant or any party desiring to
continue this appeal filed with the court within ten days a response showing
grounds for continuing the appeal.  We
have not received any response.




Because appellant=s brief has not been filed, we dismiss the appeal for want of
prosecution.  See TEX. R. APP. P. 38.8(a), 42.3(f).
 
PER CURIAM               
 
 
PANEL D:   WALKER, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: June 15, 2006
 




[1]See Tex. R. App. P. 47.4.